Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Wehrmann
discloses a radio frequency antenna tuning circuit that comprises a first antenna and a
second antenna, however, Wehrmann fails to teach an antenna aperture tuning circuit
electrically coupled to the RF antenna circuit, an antenna impedance measurement circuit, a processor electrically coupled to the antenna aperture tuning circuit and antenna impedance measurement circuit, the processor is configured to obtain an antenna impedance measurement from the antenna impedance measurement circuit using a lookup table when the antenna aperture tuning circuit is set to a first antenna aperture tuning state, determine a different second antenna aperture tuning state according to the first antenna aperture tuning state and the antenna impedance measurement using a lookup table, and set the antenna aperture tuning circuit to the second antenna aperture tuning state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845